DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Limitation (interpretation)
A molding apparatus comprising: (a machine under 35 USC 101)
a mold defining an internal cavity; (a closed mold, not an open mold)
a shaped reinforcement configured to be positioned within the internal cavity, the shaped reinforcement comprised of a plurality of fibers sized with a low temperature sizing to form a plurality of sized fibers comprising a preform; (material worked upon)
a heat source configured to heat the mold, wherein the preform is de-sized by the heat source heating the mold to an initial temperature that is sufficient to break down the low temperature sizing to a gaseous phase; (a heater and intended use thereof)
a vacuum pump configured to remove the gaseous phase of the low temperature sizing material or a pressurized gas flow designed to remove the gaseous phase of the low temperature sizing material; and (a vacuum source and intended use thereof)
an injector configured to inject an infusion liquid to infuse a de-sized shaped reinforcement, wherein the heat source heats the mold to an infusion temperature such that the infusion liquid completely wets-out the fibers to provide an infused shaped reinforcement, and wherein the heat source heats the infused shaped reinforcement to a curing temperature. (an injector and intended use thereof)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 20030132543 A1).
In reference to claim 1, Gardner discloses a molding apparatus comprising:
a mold defining an internal cavity (“RTM mold” [Abstract] and See Fig 2 and 10);
a shaped reinforcement configured to be positioned within the internal cavity, the shaped reinforcement comprised of a plurality of fibers (“unidirectional tape comprising carbon fibers and a fugitive binder is provided, as well as methods for forming the tape and composite parts using the unidirectional tape in a resin-transfer molding (RTM) process” [P0015]) sized with a low temperature … binder to form a plurality of sized fibers comprising a preform (“fugitive binder is completely pyrolyzed and leaves no residue” [P0015]. Furthermore, since the claim is directed to an apparatus the prior art apparatus is merely required to be capable of working on the material as claimed because:
 “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935))
a heat source configured to heat the mold, wherein the preform is de-sized by the heat source heating the mold to an initial temperature that is sufficient to break down the low temperature … binder to a gaseous phase (“mold is heated, and hot nitrogen gas is pumped through the mold cavity or bag, heating the carbon fibers. The fugitive binder is completely pyrolyzed and leaves no residue, as the nitrogen carries gaseous products from the pyrolysis of the binder to outside the mold.” [P0015]);
a vacuum pump configured to remove the gaseous phase of the low temperature … binder material or a pressurized gas flow designed to remove the gaseous phase of the low temperature … binder material (“Vent ports 25 are connected to an exhaust, and during most of the pyrolysis step, vent ports 25 can be at atmospheric pressure. At the end of the pyrolysis, vacuum is drawn on vent ports 25 and the injection of the nitrogen gas is stopped. Injection ports 23 are closed and a full vacuum is pulled on mold 13 to evacuate cavity 27. Carbon fibers 41 of tape 39 will cool very quickly. As the binder is pyrolyzed, fibers 41 are held in place by the mechanical pressure caused by fibers 41 being slightly compressed between surfaces 29, 31.” [P0033]); and
an injector configured to inject an infusion liquid to infuse a de-sized shaped reinforcement, wherein the heat source heats the mold to an infusion temperature such that the infusion liquid completely wets-out the fibers to provide an infused shaped reinforcement, and wherein the heat source heats the infused shaped reinforcement to a curing temperature (“Injection ports 23 are then switched to accept resin. Mold 13 will already be preheated and the temperature should be lowered to a processing temperature suitable for RTM injection…. RTM procedures then continue as described above for conventional methods, resin being injected into cavity 27 through each injection port 23 while a vacuum is pulled on each vent port 25” [P0034]).
Gardner teaches the same apparatus structure and meets the claim.
Furthermore, the binder is further disclosed by Gardner as “preferably an aliphatic, thermoplastic, organic polymer which pyrolyzes completely when heated in an inert atmosphere. Ideal binders are water soluble, and suitable polymers for this application include hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxymethyl cellulose, polyvinyl alcohol, polyvinyl pyrrolidone and polyvinyl acetate. For many of the example polymers, pyrolysis can be achieved with a thermal treatment of 650.degree. F. for thirty minutes. After this pyrolysis, the fugitive binder is completely "burned off," leaving no charred material or residue” [P0028], which overlaps with the sizing disclosed by the instant application (“PVA (polyvinyl alcohol)” [P0034 of Published Application]).
Thus, even if patentable weight was given to the material worked upon, Gardner teaches renders a sizing as claimed obvious.
 Therefore, when the Gardener apparatus is used to perform the method further disclosed by Gardner (see claim 1) including the steps of
“(b) providing sections of adjacent fibers, the fibers being parallel to each other and being coated with a fugitive binder that adheres the fibers to each other; 
(c) arranging the fibers within the mold cavity and assembling the mold; then 
(d) heating the fibers to a temperature sufficient to pyrolyze the binder; then 
(e) injecting resin into the mold cavity, the resin forming a matrix enclosing the fibers;”
it would render the configuring of the apparatus to to burn off a sizing to be obvious because the binder of Gardner encompasses a sizing as claimed.
In reference to claim 2-12, the cited prior art teaches the apparatus as claimed.
Claims 2-12 are related to the material worked upon and/or intended use of the claimed apparatus.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”
In re Smith, 36 F.2d 302, 303 (CCPA 1929)
“Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935)
“there is no patentable combination between a device and the material upon which it works.”
In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952)
“[T]he grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition”
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957)
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7045083 B2 claims
“(a) providing a mold having a mold cavity, at least a portion of the mold cavity having a selected shape for forming a composite component;
(b) providing sections of adjacent fibers, the fibers being parallel to each other and being coated with a fugitive binder that adheres the fibers to each other;
(c) arranging the fibers within the mold cavity and assembling the mold; then
(d) heating the fibers to a temperature sufficient to pyrolyze the binder leaving no charred material or residue in the mold other than the fibers; then 
(e) injecting resin into the mold cavity, the resin forming a matrix enclosing the fibers; then
(f) curing the resin; and then
(g) removing the composite component from the mold cavity; 
wherein: step (a) comprises providing a mold that has at least one injection port and at least one vent port, the ports communicating an exterior of the mold and the mold cavity; and step (d) further comprises flowing a heated gas into the mold cavity through the injection port and out of the mold cavity through the vent port, the heated gas pyrolyzing the fugitive binder.” (Claim 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744